


110 HR 3942 IH: To amend title XVIII of the Social Security Act to permit

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3942
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to permit
		  the disabled surviving spouse of an individual to elect to retain private
		  health insurance as the primary payor of health insurance benefits under the
		  Medicare Program.
	
	
		1.Election of private health
			 insurance as primary payor under the Medicare Program for disabled surviving
			 spouses
			(a)In
			 GeneralSection 1862(b)(1)(E) of the
			 Social Security Act (42 U.S.C.
			 1395y(b)(1)(E)) is amended by adding at the end the following new
			 clause:
				
					(iv)Election of
				disabled surviving spouses to retain group health plan as primary
				payorIn the case of a surviving spouse who is a disabled person
				and who, on the date that preceded the death of the deceased spouse, was
				covered under a group health plan by virtue of the deceased spouse, the
				surviving spouse may elect, in a form and manner specified by the Secretary, to
				retain the group health plan as primary payor under this title. Unless
				otherwise provided, such an election shall take effect immediately upon its
				execution. Such an election, once made, may not be
				revoked.
					.
			(b)Effective
			 Date(1)Subject to paragraph (2),
			 the amendment made by subsection (a) shall take effect on the date of the
			 enactment of this Act, and shall apply with respect to elections made on or
			 after such date.
				(2)In the case of an election under
			 paragraph (1) by the disabled surviving spouse of an individual who died before
			 the date of the enactment of this Act, the disabled surviving spouse may only
			 make an election during the 6-month period that begins on such date.
				
